Case: 19-15189   Date Filed: 08/24/2020   Page: 1 of 7



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-15189
                         Non-Argument Calendar
                       ________________________

                        Agency No. A215-828-497



GURJEET SINGH-KHINDA,

                                                                       Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (August 24, 2020)

Before WILLIAM PRYOR, Chief Judge, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-15189     Date Filed: 08/24/2020    Page: 2 of 7



      Gurjeet Singh-Khinda (“Singh”) seeks review of the Board of Immigration

Appeals’ (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Singh argues that the adverse credibility finding which

supported the denial of all his claims was not supported by substantial evidence.

After careful review, we disagree and deny his petition.

                                  I. Background

      Singh is a native and citizen of India and a member of the Sikh religion.

After he entered the United States in November 2018 without valid entry

documents, he was immediately detained by border patrol agents and sought

asylum, withholding of removal, and CAT relief. Singh claimed that he feared for

his life in India because of political persecution based on prior instances where he

was physically attacked by the “Congress Party” due to his activities with the

“Maan Party.” At the merits hearing on his application, Singh testified that

members of the Congress Party were anti-Sikh, had threatened him, and had tried

to get him to join their party and sell drugs. He stated that on December 13, 2017,

while putting up posters for the Maan Party, he was attacked by members of the

Congress Party and was slapped, kicked, and punched. He also stated that he was

attacked a second time on July 5, 2018, when four men surrounded him and beat

him with hockey sticks.


                                          2
                 Case: 19-15189         Date Filed: 08/24/2020        Page: 3 of 7



       The IJ determined that Singh’s story lacked credibility and denied his

application. The IJ based the credibility finding on inconsistencies between

Singh’s testimony before the IJ and his initial interview with border patrol, 1

Singh’s failure to answer satisfactorily “simple, direct questions made by the

Court,”2 Singh’s inability to provide specific details or furnish proof regarding the

political affiliations of his alleged attackers, inconsistency between Singh’s

testimony and his statements to border patrol that he came to the United States to

work and send money back home, and the similarity of Singh’s story to other Sikh

members requesting asylum.3 In sum, the IJ found that Singh’s testimony was


       1
         In his initial interview with border patrol, Singh stated that he had been attacked “3 times”
in India by people who wanted him to “sell drugs.” But he provided only two dates on which he
was attacked: September 13, 2017 and July 25, 2018. During his hearing before the IJ, Singh
claimed that he was attacked twice, on December 13, 2017 and July 5, 2018. Singh admitted that
he did not file a police report for the attacks, and that he did not require hospitalization because
his attackers had “just kicked [him]” and therefore he was not injured.
       2
         Throughout Singh’s testimony, the IJ repeatedly had to repeat questions and reframe
question to elicit answers from Singh. For instance, consider the following exchange between the
IJ and Singh via an interpreter:

       IJ:             When did the Congress Party ask you to sell drugs?
       Singh:          So they tell – they contact the young people to sell drugs, not of
                       our youth who got involved in drugs, they died because of taking –
                       because of overdose.
       IJ:             Once again, sir, you have not answered my question. Listen
                       carefully.

Notably, Singh does not assert that any language barrier prejudiced his testimony.
       3
         The IJ noted that Singh’s claim was identical to other Sikhs from Singh’s same region of
India who had come before the court seeking asylum, withholding of removal, and CAT relief.
The IJ explained to Singh that these other Sikh applicants had all “claim[ed] to work for the Maan
party,” and that, like Signh, they “put up posters,” were “beaten twice and [then] leave.”
                                                  3
                 Case: 19-15189   Date Filed: 08/24/2020    Page: 4 of 7



nothing more than a “furnished tale.” The IJ then denied his application for

asylum and withholding of removal and claim for CAT relief. The BIA affirmed

the IJ’s ruling because it discerned no clear error in the IJ’s adverse credibility

determination.

                               II. Standard of Review

      “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion. Insofar as the Board adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001) (alteration added); see also Ying Wu v. U.S. Att’y Gen., 712 F.3d 486,

492 (11th Cir. 2013) (“If the BIA explicitly agreed with particular findings of the

IJ, we review both the BIA and the IJ’s conclusions regarding those issues.”). We

review the BIA’s factual determinations, including credibility findings, under the

deferential substantial‑evidence test. Adefemi v. Ashcroft, 386 F.3d 1022, 1026–27

(11th Cir. 2004). We must affirm the BIA’s decision if, considering the record as a

whole, it is supported by reasonable, substantial, and probative evidence. See id. at

1027. “‘The trier of fact must determine credibility, and this court may not

substitute its judgment for that of the BIA with respect to credibility findings.’

Indeed, ‘a credibility determination, like any fact finding, may not be overruled

unless the record compels it.’” Ying Wu, 712 F.3d at 493 (bracket omitted)




                                           4
                Case: 19-15189       Date Filed: 08/24/2020      Page: 5 of 7



(quoting D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004), and

then Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006)).

                                      III. Discussion

       To establish eligibility for asylum, a petitioner must demonstrate either past

persecution or a well-founded fear of future persecution based on a statutorily

listed factor.4 Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006); see

also 8 U.S.C. § 1101(a)(42)(A). “An applicant bears the burden of establishing

eligibility . . . ‘by offering “credible, direct, and specific evidence in the record.”’”

Ying Wu, 712 F.3d at 492–93 (quoting Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1287 (11th Cir. 2005)). A trier of fact, after considering the “totality of the

circumstances” and “all relevant factors,” may make a credibility determination

based on, inter alia, “the demeanor, candor, or responsiveness” of the applicant,

“the inherent plausibility of the applicant's . . . account,” and “the consistency

between the applicant's . . . oral statements (whenever made and whether or not

under oath, and considering the circumstances under which the statements were

made).” 8 U.S.C. § 1158(b)(1)(B)(iii). “There is no presumption of credibility.”

Id. § 1158(b)(1)(B)(iii).




       4
          Singh advances no separate arguments regarding his application for withholding of
removal or claim for CAT relief. Rather, he concedes that the IJ’s credibility determination is
dispositive of all claims.


                                              5
               Case: 19-15189     Date Filed: 08/24/2020   Page: 6 of 7



      Although the IJ must “consider all evidence introduced by the applicant,”

whenever an “applicant produces no evidence other than his testimony, an adverse

credibility determination is alone sufficient to support the denial of an asylum

application.” Forgue, 401 F.3d at 1287. An IJ’s adverse credibility finding is

sufficient to support the denial of asylum if the IJ offered “specific, cogent reasons

for an adverse credibility finding.” Id. “Once an adverse credibility finding is

made, the burden is on the applicant alien to show that the IJ’s credibility decision

was not supported by specific, cogent reasons or was not based on substantial

evidence.” Id. (quotations omitted).

      We hold that the IJ provided specific, cogent reasons in support of its

conclusion that Singh was not credible when he claimed he feared political

persecution in India and that substantial evidence supports this conclusion. Among

other things, the IJ noted Singh’s lack of direct responsiveness to its questions,

inconsistent stories and dates of attack by members of the Congress party, and lack

of supporting detail regarding his attackers’ political affiliations. These reasons

are sufficiently specific and cogent to support the adverse credibility determination

and are supported by substantial evidence in the record. See id. As the IJ noted

and BIA agreed, Singh was not entirely responsive and provided insufficient detail

to support his claims. The record reflects that, throughout the merits hearing,

Singh was evasive with his answers. Instead of directly answering the IJ’s


                                          6
                 Case: 19-15189       Date Filed: 08/24/2020        Page: 7 of 7



questions for more details, Singh would repeat his story that he was attacked by

members of the Congress Party in December 2017 after being asked to sell drugs.

As well, Singh admitted to the border patrol and the IJ that he had no proof that the

individuals who allegedly kicked him were members of the Congress party. Yet

later, during his hearing before the IJ, Singh suddenly remembered that the car

driven by his attackers “had their party logo.” On this record, substantial evidence

supports the IJ’s and the BIA’s conclusion that Singh was not credible. 5

       PETITION DENIED.




       5
           Singh contends that the IJ’s reliance on any inconsistency between his border patrol
interview and testimony before the IJ with regards to the number of times he was attacked or his
reason for coming to the United States is misplaced, and that his border patrol interview actually
lends credence to his testimony. He further contends that he was never given an opportunity to
explain any discrepancies between his border patrol interview and testimony before the IJ. But
even if we assume, arguendo, that the IJ erred in relying on these inconsistencies, its finding was
based on other factors, such as Singh’s lack of responsiveness during the hearing before the IJ.
Singh also argues that the IJ inappropriately considered the similarity between his testimony and
that of other Sikhs. But, again, even if we were to accept this argument as valid, it would be
insufficient to overcome the IJ’s adverse credibility finding based on Singh’s conduct during the
hearing and failure to provide sufficient supporting detail regarding his attackers’ political
affiliations.
                                                7